Name: Commission Regulation (EU) NoÃ 36/2011 of 18Ã January 2011 amending for the 143rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety;  Asia and Oceania
 Date Published: nan

 19.1.2011 EN Official Journal of the European Union L 14/11 COMMISSION REGULATION (EU) No 36/2011 of 18 January 2011 amending for the 143rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 15 and 23 December 2010 the Sanctions Committee of the United Nations Security Council decided to amend the identifying data concerning twenty four natural persons on its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 17 December 2010 the Sanctions Committee of the United Nations Security Council decided to remove one natural person and on 22 December 2010 removed another three natural persons from that list. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2011. For the Commission C. ASHTON Vice-President (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons is deleted: (a) Abdulbasit Abdulrahim (alias (a) Abdul Basit Fadil Abdul Rahim, (b) Abdelbasit Abdelrahim, (c) Abdullah Mansour, (d) Abdallah Mansour, (e) Adbulrahim Abdulbasit Fadil Mahoud, (f) Abdul Bohlega, (g) Abdulbasit Mahmoud, (h) Abdul Mahmoud, (i) Abdulbasit Fadil Abdulrahim Mahmoud, (j) Abdul Basit Mahmoud, (k) Abdulbasit Mahmood, (l) Abdul Basit Fadil Abdul Rahim, (m) Abdulbasit Abdulrahim Mahmoud. Address: (a) London, United Kingdom; (b) Birmingham, United Kingdom. Date of birth: (a) 2.7.1968 (b) 2.9.1968. Place of birth: (a) Gdabia, Libya; (b) Amman, Jordan. Nationality: (a) British, (b) Jordanian. Passport No: 800220972 (British passport). Other information: (a) British National Insurance Number PX053496A; (b) British National Insurance Number SJ855878C. Date of designation referred to in Article 2a (4) (b): 21.10.2008. (b) Maftah Mohamed Elmabruk (alias (a) Muftah Al Mabrook, (b) Mustah ElMabruk, (c) Maftah El Mobruk, (d) Muftah El Mabruk, (e) Maftah Elmobruk, (f) Al Hajj Abd Al Haqq, (g) Al Haj Abd Al Hak). Address: London, United Kingdom. Date of birth: 1.5.1950. Place of birth: Libya. Nationality: Libyan. Other information: (a) British National Insurance Number: PW503042C; (b) British resident; (c) Involved in fundraising on behalf of the Libyan Islamic Fighting Group (LIFG). Associated with members of the LIFG in the United Kingdom, including Mohammed Benhammedi and Ismail Kamoka, a senior member of the LIFG in the United Kingdom who has been convicted and sentenced in the United Kingdom in June 2007 based on charges of terrorist funding. (c) Abdelrazag Elsharif Elosta (alias Abdelrazag Elsharif Al Usta) Address: London, United Kingdom. Date of birth 20.6.1963. Place of birth: Soguma, Libya. Passport No: 304875071 (British passport). Nationality: British. Other information: (a) British National Insurance Number: PW669539D; (b) Involved in fundraising and financial facilitation on behalf of the Libyan Islamic Fighting Group (LIFG). Associated with members of the LIFG in the United Kingdom, including Mohammed Benhammedi, Taher Nasuf and Ismail Kamoka, a senior member of the LIFG in the United Kingdom who has been convicted and sentenced in the United Kingdom in Jun. 2007 based on charges of terrorist funding. (d) Jalaluddin Shinwari (alias Jalaluddine Shinwari). Title: Maulavi. Function: Deputy Minister of Justice of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Shinwar district, Ningarhar province, Afghanistan. Nationality: Afghan. Date of designation referred to in Article 2a (4) (b): 31.1.2001. (2) The entry Sayf al-Adl (aka Saif Al-Adil); born c. 1963, Egypt; thought to be an Egyptian national; responsible for UBL's security under the heading Natural persons shall be replaced by the following: Sayf al-Adl (alias Saif Al-Adil). Date of birth: 1963. Place of birth: Egypt. Other information: (a) Thought to be an Egyptian national; (b) Responsible for Usama bin Laden's security. Date of designation referred to in Article 2a(4)(b): 21.1.2001. (3) The entry Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias Mohamed Ben Belkacem Aouadi). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarate, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L191609 (Tunisian passport issued on 28.2.1996 which expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) his mother's name is Ourida, (c) sentenced to three and a half years imprisonment in Italy on 11.12.2002, released from prison in Italy on 25.11.2004, deported to Tunisia on 1.12.2004. under the heading Natural persons shall be replaced by the following: Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias (a) Mohamed Ben Belkacem Aouadi, (b) Fathi Hannachi). Address: (a) 23 50th Steet, Zehrouni, Tunis, Tunisia. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L191609 (Tunisian passport issued on 28.2.1996 which expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) Mother's name is Ourida Bint Mohamad, (c) Deported to Tunisia on 1.12.2004. (4) The entry Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997, expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U, (b) His mother's name is Charaabi Hedia, (c) Released from prison in Italy on 28.5.2004; (d) Fugitive as of October 2007; (e) Residing in Switzerland since 2004. Date of designation referred to in Article 2a (4) (b): 24.4.2002. under the heading Natural persons shall be replaced by the following: Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: 29 Vordere Gasse, 7012, Felsberg, Switzerland. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997, expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U, (b) Mother's name is Charaabi Hedia.Date of designation referred to in Article 2a (4) (b): 24.4.2002. (5) The entry Ahmed Mohammed Hamed Ali (alias (a) Abdurehman, Ahmed Mohammed, (b) Ahmed Hamed, (c) Ali, Ahmed Mohammed, (d) Ali, Hamed, (e) Hemed, Ahmed, (f) Shieb, Ahmed, (g) Abu Fatima, (h) Abu Islam, (i) Abu Khadiijah, (j) Ahmed The Egyptian, (k) Ahmed, Ahmed, (l) Al-Masri, Ahmad, (m) Al-Surir, Abu Islam, (n) Shuaib. Date of birth: (a) 1965, (b) 1.1.1967. Place of birth: Egypt. Nationality: Egyptian. Other information: Afghanistan. under the heading Natural persons shall be replaced by the following: Ahmed Mohammed Hamed Ali (alias (a) Abdurehman, Ahmed Mohammed, (b) Ahmed Hamed, (c) Ali, Ahmed Mohammed, (d) Ali, Hamed, (e) Hemed, Ahmed, (f) Shieb, Ahmed, (g) Abu Fatima, (h) Abu Islam, (i) Abu Khadiijah, (j) Ahmed The Egyptian, (k) Ahmed, Ahmed, (l) Al-Masri, Ahmad, (m) Al-Surir, Abu Islam, (n) Shuaib. Date of birth: 13.1.1967. Place of birth: Badari, Asyout, Egypt. Nationality: Egyptian. Other information: Afghanistan. Date of designation referred to in Article 2a(4)(b): 17.10.2001. (6) The entry Riadh Al-Jelassi Ben Belkassem Ben Mohamed Al-Jelassi. Date of birth: 15.12.1970. Place of birth: Al-Mohamedia, Tunisia. Nationality: Tunisian. Passport No: L276046 (Tunisian passport issued on 1.7.1996 which expired on 30.6.2001).under the heading Natural persons shall be replaced by the following: Riadh Al-Jelassi Ben Belkassem Ben Mohamed Al-Jelassi. Address: Italy. Date of birth: 15.12.1970. Place of birth: Al-Mohamedia, Tunisia. Nationality: Tunisian. Passport No: L276046 (Tunisian passport issued on 1.7.1996 which expired on 30.6.2001). Other information: (a) Mother's name is Reem Al-Askari, (b) Member of Tunisian Combatant Group. (7) The entry Tarek Ben Habib Ben Al-Toumi Al-Maaroufi (alias (a) Abu Ismail, (b) Abou Ismail el Jendoubi, (c) Abou Ismail Al Djoundoubi). Address (a) Gaucheret 193, 1030 Schaerbeek, Brussels, Belgium, (b) rue de l'agriculture 172, 1030 Schaerbeek Brussels, Belgium, (c) rue LÃ ©on ThÃ ©odore 107/1, 1090 Jette, Brussels, Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: (a) Tunisian (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). Other information: (a) Arrested in Belgium on 18.12.2001, (b) Released since the beginning of 2008, re-arrested in June 209 for failing to comply with the terms of his conditional release. Date of designation referred to in Article 2a (4) (b): 3.9.2002. under the heading Natural persons shall be replaced by the following: Tarek Ben Habib Ben Al-Toumi Al-Maaroufi (alias (a) Abu Ismail, (b) Abou Ismail el Jendoubi, (c) Abou Ismail Al Djoundoubi). Address (a) rue LÃ ©on ThÃ ©odore 107/1, 1090 Jette, Brussels, Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: (a) Tunisian. Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). Other information: (a(a) Belgian nationality withdrawn on 26.1.2009, (b) In detention in Nivelles, Belguim as of October 2010. Date of designation referred to in Article 2a (4) (b): 3.9.2002. (8) The entry Nazih Abdul Hamed Nabih Al-Ruqaii (alias (a) Anas Al-Liby, (b) Anas Al-Sibai (c) Nazih Abdul Hamed Al-Raghie). Address: Al Nawafaliyyin, Jarraba Street, Taqsim Al Zuruq, Afghanistan. Date of birth: (a) 30.3.1964 (b) 14.5.1964. Place of birth: Tripoli, Libya. Nationality: Libyan. Passport No: 621570. National identification No: T/200310. under the heading Natural persons shall be replaced by the following: Nazih Abdul Hamed Nabih Al-Ruqaii (alias (a) Anas Al-Liby, (b) Anas Al-Sibai (c) Nazih Abdul Hamed Al-Raghie). Address: Al Nawafaliyyin, Jarraba Street, Taqsim Al Zuruq, Tripoli, Libyan Arab Jamahiriya. Date of birth: (a) 30.3.1964 (b) 14.5.1964. Place of birth: Tripoli, Libyan Arab Jamahiriya. Nationality: Libyan. Passport No: 621570. National identification No: 200310/I. Date of designation referred to in Article 2a(4)(b): 17.10.2001. (9) The entry Al-Azhar Ben Mohammed Ben El-Abed Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 26.3.1969. Place of birth: Feriana, Tunisia. Nationality: Tunisian. Passport No: M351140 (Tunisian passport expired on 16.6.2005). Other information: (a) Italian fiscal code: TLLLHR69C26Z352G; (b) Convicted in France on 14.10.2002; (c) Extradited to Italy on 6.9.2006; Detained in Italy until July 2007; (d) Sentenced in absentia in Tunisia to twenty years of imprisonment. under the heading Natural persons shall be replaced by the following: Al-Azhar Ben Mohammed Ben El-Abed Al-Tlili (alias Lazar Ben Mohammed Tlili). Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 26.3.1969. Place of birth: Feriana, Al-Kasrain, Tunisia. Nationality: Tunisian. Passport No: M351140 (Tunisian passport expired on 16.6.2005). Other information: (a) Italian fiscal code: TLLLHR69C26Z352G; (b) Released from prison on 15.1.2007, (c) Sentenced in absentia in Tunisia to twenty years of imprisonment, (d) Mothers name is Essayda Bint Salih Al-Tlili. (10) The entry Lased Al Asad Ben Heni Hani (alias (a) Lased Ben Heni Low, (b) Mohamed Abu Abda). Date of birth: 5.2.1969. Place of birth: Tripoli, Libya. Other information: (a) Case against him in Germany dismissed. (b) Convicted in Italy on 11.11.2002 and received a six-year sentence. (c) Professor of Chemistry. under the heading Natural persons shall be replaced by the following: Mohamed Aouani (alias (a) Lased Ben Heni (b) Al-Asad Ben Hani (c) Mohamed Ben Belgacem Awani, (c) Mohamed Abu Abda (d) Abu Obeida). Date of birth: 5.2.1970. Nationality: Tunisian. Place of birth: (a) Tripoli, Libya, (b) Tunis, Tunisia. Other information: Professor of Chemistry (b) Deported from Italy to Tunisia on 27.08.2006. (11) The entry Said Bahaji. Address: formerly resident at Bunatwiete 23, D-21073 Hamburg, Germany. Date of birth: 15.7.1975. Place of birth: HaselÃ ¼nne (Lower Saxony), Germany. Nationality: (a) German, (b) Moroccan. Passports: (a) Provisional German passport No 28642163 issued by the City of Hamburg (b) Expired Moroccan passport No 954242 issued on 28.6.1995 in Meknas, Morocco; (c) National identification No BPA Nr. 1336597587. under the heading Natural persons shall be replaced by the following: Said Bahaji (alias (a) Zouheir Al Maghribi (b) Mohamed Abbattay (c) Abderrahmane Al Maghribi). Address: formerly resident at Bunatwiete 23, D-21073 Hamburg, Germany. Date of birth: 15.7.1975. Place of birth: HaselÃ ¼nne (Lower Saxony), Germany. Nationality: (a) German, (b) Moroccan. Passports: (a) Provisional German passport No 28642163 issued by the City of Hamburg (b) Expired Moroccan passport No 954242 issued on 28.6.1995 in Meknas, Morocco; (c) National identification No BPA Nr. 1336597587. Other information: (a) Deputy Head of the Media Committee of Al-Qaida as at April 2010, (b) Believed to be in the Afghanistan/Pakistan border area. (12) The entry Nabil Ben Attia Ben Mohamed Ben Ali Ben Attia. Address: Tunis, Tunisia. Date of birth: 11.5.1966. Place of birth: Tunis, Tunisia Nationality: Tunisian. Passport No: L289032 (Tunisian passport issued on 22.8.2001 which expires on 21.8.2006). under the heading Natural persons shall be replaced by the following: Nabil Ben Attia Ben Mohamed Ben Ali Ben Attia (alias Abu Salim). Address: 1 Via Val Bavona, Milan, Italy. Date of birth: 11.5.1966. Place of birth: Tunis, Tunisia Nationality: Tunisian. Passport No: L289032 (Tunisian passport issued on 22.8.2001 which expires on 21.8.2006). (13) The entry Adel Ben Al-Azhar Ben Youssef Ben Soltane. Address: Via Latisana 6, Milan, Italy. Date of birth: 14.7.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M408665 (Tunisian passport issued on 4.10.2000 which expired on 3.10.2005). Other information: (a) Italian fiscal code: BNSDLA70L14Z352B, (b) served a 3 year and 6 month prison term in Italy. Released from prison on 23.2.2004 and deported to Tunisia on 28.2.2004, (c) currently in prison in Tunisia. under the heading Natural persons shall be replaced by the following: Adel Ben Al-Azhar Ben Youssef Ben Soltane (alias Zakariya). Address: Tunisia. Date of birth: 14.7.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M408665 (Tunisian passport issued on 4.10.2000 which expired on 3.10.2005). Other information: (a) Italian fiscal code: BNSDLA70L14Z352B, (b) Deported from Italy to Tunisia on 28.2.2004, (c) currently in prison in Tunisia. (14) The entry Ramzi Mohamed Abdullah Binalshibh (alias (a) Binalsheidah, Ramzi Mohamed Abdullah, (b) Bin Al Shibh, Ramzi, (c) Omar, Ramzi Mohamed Abdellah, (d) Mohamed Ali Abdullah Bawazir, (e) Binalshibh Ramzi Mohammed Abdullah, (f) Ramzi Binalshib, (g) Ramzi Mohamed Abdellah Omar Hassan Alassiri, (h) Binalshibh Ramsi Mohamed Abdullah, (i) Abu Ubaydah, (j) Umar Muhammad Abdallah Ba  Amar, (k) Ramzi Omar). Date of birth: (a) 1.5.1972, (b) 16.9.1973, (c) 15.7.1975. Place of birth: (a) Gheil Bawazir, Hadramawt, Yemen, (b) Khartoum, Sudan. Nationality: (a) Yemen, (b) Sudan. Passport No: 00085243 (issued on 17.11.1997 in Sanaa, Yemen). Other information: (a) Arrested in Karachi, Pakistan, on 30.9.2002, (b) In custody of the United States of America, as of July 2007.under the heading Natural persons shall be replaced by the following: Ramzi Mohamed Abdullah Binalshibh (alias (a) Binalsheidah, Ramzi Mohamed Abdullah, (b) Bin Al Shibh, Ramzi, (c) Omar, Ramzi Mohamed Abdellah, (d) Mohamed Ali Abdullah Bawazir, (e) Binalshibh Ramzi Mohammed Abdullah, (f) Ramzi Binalshib, (g) Ramzi Mohamed Abdellah Omar Hassan Alassiri, (h) Binalshibh Ramsi Mohamed Abdullah, (i) Abu Ubaydah, (j) Umar Muhammad Abdallah Ba  Amar, (k) Ramzi Omar). Date of birth: (a) 1.5.1972, (b) 16.9.1973,. Place of birth: (a) Gheil Bawazir, Hadramawt, Yemen, (b) Khartoum, Sudan. Nationality: (a) Yemen, (b) Sudan. Passport No: 00085243 (issued on 17.11.1997 in Sanaa, Yemen). Other information: (a) Arrested in Karachi, Pakistan, on 30.9.2002, (b) In custody of the United States of America, as of May 2010. (15) The entry Al-Mokhtar Ben Mohamed Ben Al-Mokhtar Bouchoucha (alias Bushusha, Mokhtar). Address: Via Milano 38, Spinadesco (CR), Italy. Date of birth: 13.10.1969. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: K754050 (Tunisian passport issued on 26.5.1999 which expired on 25.5.2004). National identification No: 04756904 issued on 14.9.1987. Other information: (a) Italian fiscal code: BCHMHT69R13Z352T, (b) his mother's name is Bannour Hedia, (c) convicted in Italy on 11.12.2002 (three and half year sentence), (d) released from prison on 3.5.2006, but obliged to regularly report to the Cremona authorities. under the heading Natural persons shall be replaced by the following: Al-Mokhtar Ben Mohamed Ben Al-Mokhtar Bouchoucha (alias Bushusha, Mokhtar). Address: Via Milano 38, Spinadesco (CR), Italy. Date of birth: 13.10.1969. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: K754050 (Tunisian passport issued on 26.5.1999 which expired on 25.5.2004). National identification No: 04756904 issued on 14.9.1987. Other information: (a) Italian fiscal code: BCHMHT69R13Z352T, (b) Mother's name is Hedia Bannour. (16) The entry Yassine Chekkouri. Date of birth: 6.10.1966. Place of birth: Safi, Morocco. Other information: Served a 4 year prison term in Italy. Released from prison on 2.2.2004. Deported to Morocco on 26.2.2004. under the heading Natural persons shall be replaced by the following: Yassine Chekkouri. Date of birth: 6.10.1966. Nationality: Moroccan. Passport number: (a) F46947, Morocco, (b) H-135467 Moroccan national identity card. Place of birth: Safi, Morocco. Other information: Mothers name is Feue Hlima Bent Barka and fathers name is Abderrahmane Mohammed Ben Azzouz.Deported from Italy to Morocco on 26.2.2004. (17) The entry Mounir El Motassadeq. Address: GÃ ¶schenstraÃ e 13, D-21073 Hamburg, Germany. Date of birth: 3.4.1974. Place of birth: Marrakech, Morocco. Nationality: Moroccan. Passport No: H 236483 (Moroccan passport). Other information: in prison in Germany as of May 2007.under the heading Natural persons shall be replaced by the following: Mounir El Motassadeq (alias Mounir el Moutassadeq). Address: Germany. Date of birth: 3.4.1974. Place of birth: Marrakech, Morocco. Nationality: Moroccan. National identification: Moroccan national identity card E-491591 Passport No: H 236483 (Moroccan passport). Other information: (a) in prison in Germany, (b). Father's name is Brahim Brik. Mother's name is Habiba Abbes. (18) The entry Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995, expired on 13.2.2000). National identification No: 00319547 (issued on 8.12.1994). Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mother's name is Beya Al-Saidani, (c) Detained in Italy as of October 2007; (d) Was extradited to Tunisia on 3 June 2008. Date of designation referred to in Article 2a (4) (b): 24.4.2002. under the heading Natural persons shall be replaced by the following: Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: 6 Ibn Al-Haythman Street, Manubah, Tunis, Tunisia. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995, expired on 13.2.2000). National identification No: 00319547 (issued on 8.12.1994). Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) Mother's name is Beya Al-Saidani, (c) Deported from Italy to Tunisia on 2 June 2008. Date of designation referred to in Article 2a (4) (b): 24.4.2002. (19) The entry Wael Hamza Abd Al-Fatah Julaidan (alias (a) Wail Hamza Julaidan, (b) Wael Hamza Jalaidan, (c) Wail Hamza Jalaidan, (d) Wael Hamza Jaladin, (e) Wail Hamza Jaladin, (f) Wail H.A. Jlidan, (g) Abu Al-Hasan al Madani). Date of birth: (a) 22.1.1958, (b) 20.1.1958. Place of birth: Al-Madinah, Saudi Arabia. Nationality: Saudi. Passport No: (a) A-992535 (Saudi Arabian passport), (b) B 524420 (issued on 15.7.1998, expired on 22.5.2003). under the heading Natural persons shall be replaced by the following: Wael Hamza Abd Al-Fatah Julaidan (alias (a) Wail Hamza Julaidan, (b) Wael Hamza Jalaidan, (c) Wail Hamza Jalaidan, (d) Wael Hamza Jaladin, (e) Wail Hamza Jaladin, (f) Wail H.A. Jlidan, (g) Abu Al-Hasan al Madani). Date of birth: (a) 22.1.1958, (b) 20.1.1958. Place of birth: Al-Madinah, Saudi Arabia. Nationality: Saudi. Passport No: (a) A-992535 (Saudi Arabian passport), (b) B 524420 (issued on 15.7.1998, expired on 22.5.2003). Other information: Executive director of Rabita Trust. (20) The entry Mehdi Ben Mohamed Ben Mohamed Kammoun. Address: Via Masina 7, Milan, Italy. Date of birth: 3.4.1968. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M307707 (Tunisian passport issued on 12.4.2000 which expired on 11.4.2005). Other information: (a) Italian fiscal code: KMMMHD68D03Z352N, (b) Sentenced to 5 years and 10 months imprisonment in Italy on 17.5.2002. On 23.4.2003 the Milan Appeal Court reduced his detention term to 3 years and 6 months. Deported to Tunisia on 22.7.2005. under the heading Natural persons shall be replaced by the following: Mehdi Ben Mohamed Ben Mohamed Kammoun (alias Salmane). Address: Via Masina 7, Milan, Italy. Date of birth: 3.4.1968. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M307707 (Tunisian passport issued on 12.4.2000 which expired on 11.4.2005). Other information: (a) Italian fiscal code: KMMMHD68D03Z352N, (b) Deported from Italy to Tunisia on 22.7.2005 (c) Servicing an eight-year prison term in Tunisia. (21) The entry Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Mnasri Fethi ben Rebai, (b) Mnasri Fethi ben Rebaj, (c) Mnasri Fethi ben al-Rabai, (d) Mnasri Fethi ben Rabaj, (e) Fethi Alic, (f) Amor, (g) Omar Abu, (h) Omar Tounsi, (i) Amar). Address: Birmingham, United Kingdom. Date of birth: (a) 6.3.1969, (b) 6.3.1963, (b) 3.6.1963. Place of birth: (a) Al-Sanadil Farm, Nafzah, Governorate of Baja, Tunisia; (b) Tunisia; (c) Algeria. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002). Other information: Mothers name is Fatima Balayish. Date of designation referred to in Article 2a(4)(b): 25.6.2003. under the heading Natural persons shall be replaced by the following: Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Mnasri Fethi ben Rebai, (b) Mnasri Fethi ben al-Rabai, (c) Mnasri Fethi ben Rebaj, (d) Fethi Alic, (e) Amor, (f) Abu Omar, (g) Omar Tounsi, (h) Amar). Address: Birmingham, United Kingdom. Date of birth: (a) 6.3.1969, (b) 6.3.1963, (c) 3.6.1969. Place of birth: (a) Al-Sanadil Farm, Nefza, Governorate of Baja, Tunisia; (b) Tunisia; (c) Algeria. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002). Other information: Mothers name is Fatima Balayish. Date of designation referred to in Article 2a(4)(b): 25.6.2003. (22) The entry Yasin Abdullah Ezzedine Qadi (alias (a) Kadi, Shaykh Yassin Abdullah; (b) Kahdi, Yasin; (c) Yasin Al-Qadi). Date of birth: 23.2.1955. Place of birth: Cairo, Egypt. Nationality: Saudi Arabian. Passport No: (a) B 751550, (b) E 976177 (issued on 6.3.2004, expiring on 11.1.2009). Other information: Jeddah, Saudi Arabia. under the heading Natural persons shall be replaced by the following: Yasin Abdullah Ezzedine Qadi (alias (a) Kadi, Shaykh Yassin Abdullah; (b) Kahdi, Yasin; (c) Yasin Al-Qadi). Address: Farsi Center  West Tower 11th floor, Suite 103, Wally Al-Ahd Street, Ruwais District, P.O. Box 214, Jeddah 21411, Saudi Arabia. Date of birth: 23.2.1955. Place of birth: Cairo, Egypt. Nationality: Saudi Arabian. Passport No: (a) B 751550, (b) E 976177 (issued on 6.3.2004, expired on 11.1.2009). Date of designation referred to in Article 2a(4)(b): 17.10.2001. (23) The etnry Abdelhalim Hafed Abdelfattah Remadna (alias (a) Abdelhalim Remadna, (b) Jalloul. Address: Algeria. Date of birth: 2.4.1966. Place of birth: Biskra, Algeria. Nationality: Algerian. Other information: (a) He was detained in Italy until being deported to Algeria on 13.8.2006. Date of designation referred to in Article 2a (4) (b): 3.9.2002. under the heading Natural persons shall be replaced by the following: Abdelhalim Hafed Abdelfattah Remadna (alias (a) Abdelhalim Remadna, (b) Jalloul. Address: Algeria. Date of birth: 2.4.1966. Place of birth: Biskra, Algeria. Nationality: Algerian. Other information: (a) Deported from Italy to Algeria on 12.8.2006. Date of designation referred to in Article 2a (4) (b): 3.9.2002. (24) The entry Amin Muhammad Ul Haq Saam Khan (alias (a) Al-Haq, Amin, (b) Amin, Muhammad, (c) Dr Amin, (d) Ul-Haq, Dr Amin). Date of birth: 1960. Place of birth Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Security coordinator for Usama bin Laden, (b) Repatriated to Afghanistan in February 2006. under the heading Natural persons shall be replaced by the following: Amin Muhammad Ul Haq Saam Khan (alias (a) Al-Haq, Amin, (b) Amin, Muhammad, (c) Dr Amin, (d) Ul-Haq, Dr Amin). Date of birth: 1960. Place of birth Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Security coordinator for Usama bin Laden, (b) Repatriated to Afghanistan in February 2006. Date of designation referred to in Article 2a(4)(b): 21.1.2001. (25) The entry Tharwat Salah Shihata Ali (alias (a) Tarwat Salah Abdallah, (b) Salah Shihata Thirwat, (c) Shahata Thirwat). Date of birth: 29.6.1960. Place of birth: Egypt. under the heading Natural persons shall be replaced by the following: Tharwat Salah Shihata (alias (a) Tarwat Salah Abdallah, (b) Salah Shihata Thirwat, (c) Shahata Thirwat, (d) Tharwat Salah Shihata Ali). Date of birth: 29.6.1960. Place of birth: Egypt. Nationality: Egyptian. Date of designation referred to in Article 2a(4)(b): 6.10.2001.